Order filed August 20, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00098-CV
                                   ____________

        13335 DULUTH RESTAURANT AND BAR, L.L.C., Appellant

                                         V.

 GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE
STATE OF TEXAS, THE OFFICE OF THE COMPTROLLER OF PUBLIC
  ACCOUNTS; AND KEN PAXTON, ATTORNEY GENERAL OF THE
                 STATE OF TEXAS, Appellees


                   On Appeal from the 250th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-17-006906

                                     ORDER

      This is an appeal from an order signed November 25, 2019. The notice of
appeal was filed December 26, 2019. Before the clerk’s record was due, the parties
filed an agreed motion to abate the appeal pending disposition of another case in the
Supreme Court of Texas. The case was transferred from the Third Court of Appeals
to this court on January 30, 2020 by order of the Supreme Court of Texas. This court
granted the motion and abated the appeal on February 4, 2020. On June 11, 2020,
we reinstated the appeal on the parties’ agreed motion.

      Following reinstatement, the clerk’s record was due July 13, 2020. On July
14, 2020, we notified the Travis County Clerk that the clerk’s record had not been
timely filed with this court and requested that the record be filed by July 29, 2020.
We again notified the clerk on July 30, 2020 that the clerk’s record had not been
filed and requested that the record be filed by August 14, 2020. No response has
been received.

      Accordingly, we ORDER the Travis County Clerk to file the clerk’s record
by September 4, 2020.

                                  PER CURIAM

Panel Consists of Justices Christopher, Jewell, and Zimmerer.




                                         2